Lumpkin, J.
1. There was no abuse of discretion in the order allowing temporary alimony, on the ground that the amount allowed for that purpose and for attorney’s fees was too small.
2. Though the evidence was conflicting (there being much evidence tending to show that the plaintiff and the defendant had been living together at the house of the plaintiif’s father; that on account of some trivial difference the father of the plaintiff had ordered the defendant to leave; that the latter prepared a home to which he desired to take his wife, but her parents objected; and that, after first agreeing to go with him, she later declined to do so), as against the wife there was no abuse of discretion in providing, in the order granting temporary alimony, that if the defendant would provide a reasonable home for his wife and child, apart from the residence of any other family, and would give bond in the sum of two hundred dollars, conditioned to support and to properly treat his wife and child, and not to go beyond the jurisdiction of the court for twelve months, and, upon preparation of such home and the giving of such bond, would notify his wife, and would in good faith offer to receive her and provide for her and her child to the best of his ability, he would not be required to continue to pay alimony.
(a) It is not the best practice to make provisions of this character in advance, rather than for the presiding judge to hear an application to modify the original order upon a proper showing, so that the judge may pass upon the situation as it may then exist. The question of compliance with the provisions of the order can be tested, if so desired, upon a proceeding to enforce the claim for alimony; and under the facts of the case the form of the order will not require a reversal.

Judgment affirmed.


All the Justices concur, easevpt Fish, O. J., absent.